Citation Nr: 1142660	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  10-18 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for residuals of fracture to the ribs, to include rib numbers 8, 9, and 10.  

2.  Entitlement to service connection for residuals of burns to the bilateral lower extremities, to include superficial scarring on the inner thighs and legs.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from June 2005 to September 2008, to include combat duty in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The claim has been before the Board on a previous occasion, and was remanded in May 2011 for further evidentiary development.  All actions required by the remand have been accomplished, and the claims are ripe for appellate review.    

The Veteran appeared at a Videoconference hearing in November 2010.  A transcript is of record.  

The issue of entitlement to a higher disability rating for residuals of a fracture to the fourth metatarsal and for entitlement to service connection for a hip disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The Veteran experienced stress fractures in ribs 8, 9, and 10 in May 2008 while on active service in the Army; a VA medical examination conducted the year after service separation assessed current residuals of the fractures.  

2.  The Veteran experienced rope burns to the inner thighs and legs bilaterally in July 2005; a VA medical examination conducted the year after service separation assessed current residuals of the burns.  



CONCLUSIONS OF LAW

1.  Entitlement to service connection for residuals of stress fractures to ribs 8, 9, and 10 is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  Entitlement to service connection for residuals of rope burns to the bilateral lower extremities is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As discussed in more detail below, sufficient evidence is of record to grant the claim for service connection for residuals of rib fractures and residuals of burns in the bilateral lower extremities.  Therefore, no further development is needed with respect to these claims.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Analysis

The Veteran in this case had very recent active service in the Army, serving from 2005 to 2008.  He served in combat in Iraq as an infantryman, and he currently still serves as a member of the U.S. Army Reserve.  He contends, in essence, that he developed chronic disabilities in the ribs and lower area of the legs as a result of service.  

The evidentiary record reveals that the Veteran was treated for stress fractures to ribs 8, 9, and 10 in May 2008, and that he was treated for superficial burns to the inner thighs and legs in July 2005 (while in Basic Combat Training).  The Veteran contends that he has had pain in the chest since this injury, with flaring pain in certain circumstances (such as during exercise).  He also states that there are noticeable markings on his legs from the rope burns at times, and in his Videoconference hearing, noted that he feels pain in the inner portions of his bilateral legs.  

The Veteran was afforded a VA examination in November 2009, shortly after his separation from active service.  Radiographic examination of the chest was normal; however, the examiner did opine that the Veteran had residuals of stress fractures at the number 8, 9, and 10 ribs.  Additionally, although there were no visible lesions at the time of the examination, the Veteran was assessed as having residuals of rope burns on the lower area of the legs and thighs.  The Veteran was again examined by VA in August 2011, and at this time, the examiner noted that the Veteran had continual complaints of chest pain, in service and subsequent to discharge, following the stress fracture of his ribs.  The examiner noted that certain movements will cause pain in the chest, and that such symptoms would not occur had the Veteran not sustained the initial injury to his ribs in service.  The Veteran reported being prescribed ibuprofen for his pain, with varying degrees of success.  

Essentially, the RO denied the Veteran's claims on the grounds of there being no current disability.  The RO noted the in-service treatment for both residuals of burns and stress fractures yet, based on negative radiographic findings and the lack of visible lesions, determined that there was no chronic disability resulting from service.  The Board notes, however, that the Veteran was diagnosed in November 2009 as having residuals of burns to the legs/thighs and residuals of stress fractures.  The level of disability, given that the radiographs were negative and lesions were not visible, was certainly not great at the time of the examination; however, the assessment of residual disability, regardless of the severity, is enough to show that the Veteran experiences his claimed conditions at present.  Moreover, the 2011 VA examination stressed that the Veteran's chest pain would not occur had he not experienced an initial fracture to the ribs.  The examiner stated that the ribs are repeatedly injured when the Veteran performs movements which "stress the weak area."  

Regarding the burns on the legs and thighs, the Veteran reported at his Videoconference hearing that he does have pain in this area (despite not complaining of pain in the 2009 assessment).  He states that he does observe markings on his legs, which as a layperson, is something on which he is competent to report.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran was assessed as having residuals of burns in his 2009 VA examination, and given the Veteran's testimony, it can be concluded that the markings are not always visible.  Nonetheless, and however minimal the impact of the disability might be, the residual disability has been assessed by a medical professional.  

Simply, the evidence indicates that the Veteran had rope burns on the legs and stress fractures to the ribs during service.  The Veteran filed his claims at a time very proximate to service discharge, and a VA assessment determined that there were residuals of both rope burns on the legs and of stress fractures to the ribs.  Based on this, and on the continuity of symptoms in the ribs and legs from service discharge to the present, service connection is warranted.  See 38 C.F.R. § 3.303.  




(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for residuals of fracture to the ribs, to include rib numbers 8, 9, and 10, is granted.  

Entitlement to service connection for residuals of burns to the bilateral lower extremities, to include superficial scarring on the inner thighs and legs, is granted.  


____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


